DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection

Information Disclosure Statement
The information disclosure statement filed 5/12/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Particularly, a copy of the NPL Citation Number 2, “Dimmable LED Festoon Bulb-12 Volt” has not been provided and therefore not been considered.

The other reference(s) cited within the IDS document(s) submitted on 5/12/2020 and 11/23/2020 have been considered.

Claim Objections
Claim 15 objected to because of the following informalities:  
In claim 15, line 4, change “the circuit board of the module” to - -the circuit board- -.  As seen in Claim 11, line 4, the module was removed from the claim in the amendment.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 4 recites “a circuit board” and claim 1, line 7 recites the same element to be “the printed circuit board.”  It is unclear if the element is required to be a printed circuit board OR if this is a typo and “the printed circuit board” should be recited as “the circuit board.”  For the purposes of examination, the claim will be examined as only requiring a circuit board.
Claims 2-6, 8 and 10 are dependent on claim 1 and contain the same deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 11, 12, 14, 16, 18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 108644663 A, citations herein refer to the attached machine translation) in view of Adams et al. (US PGPub 2018/0084733 A1) and Hisayasu (US PGPub 2010/0327746 A1) and Isoda et al. (JP 2003-095330 A, citations herein refer to the attached machine translation), or alternatively in further view of Sugishita et al. (US PGPub 2010/0142202 A1).
As to claim 1, Wu discloses (Figs. 1, 3 and 4) a lighting system for use in a horticultural facility (Paragraph 2) comprising; at least one wire 2; a circuit board 5 comprising: a first side (side of 5 facing 4) and a second side (side of 5 facing 6) wherein the first side is opposite the second side; at least one opening (Fig. 3, part of 5 located corresponding to 2) defined by the circuit board 5 where said opening extends from the first side to the second side of the circuit board; a plurality of light emitting 

    PNG
    media_image1.png
    234
    496
    media_image1.png
    Greyscale
Wu

    PNG
    media_image2.png
    590
    796
    media_image2.png
    Greyscale
Wu

    PNG
    media_image3.png
    724
    554
    media_image3.png
    Greyscale
Wu
Wu discloses a connecting wire 2, with the wire connecting to the circuit board (Paragraph 10).  Even though the power supply is not explicitly recited, one having ordinary skill in the art at the time of the invention would understand that the purpose of the wire is to connect with an external power supply.
Alternatively, Wu does not explicitly recite a power supply, the wire being in electrical connectivity with the power supply.  Furthermore, Wu does not teach Applicant’s at least one electrical connector affixed to the same side of the circuit board as the light emitting devices said connector comprising at least one electrical connection port.
Adams et al. teaches (Figs. 9 and 10) a power supply 904 that applies power to the light source array.

    PNG
    media_image4.png
    457
    586
    media_image4.png
    Greyscale
Adams et al.

    PNG
    media_image5.png
    521
    740
    media_image5.png
    Greyscale
Adams et al.
Hisayasu et al. teaches (Figs. 1A and 2A) applying power from behind the circuit board 12 (Paragraph 22) via hole 12a via wire W (Paragraph 23).  Furthermore, 

    PNG
    media_image6.png
    524
    321
    media_image6.png
    Greyscale
Hisayasu

    PNG
    media_image7.png
    348
    386
    media_image7.png
    Greyscale
Hisayasu

Furthermore, since the power supply needs to be electrically connected to the circuit board and the purpose of the wire of Wu is to connect to the circuit board and it Hisayasu et al. teaches wires being applied from behind the circuit board via hole 12a and a hole is apparently depicted in the circuit board 5 of Wu corresponding to the wire, it would be obvious to one having ordinary skill in the art at the time of the invention to apply the power to the circuit board, as desired by Wu, by wire from the power supply taught by Adams et al. to the circuit board via a hole in order to power the light source, as taught by Hisayasu in order to apply the power from the power supply to ensure power for operation of the light source and since the selection from among known suitable techniques for applying power from the power supply to the circuit board for their known purposes is generally within the abilities of one having ordinary skill in the art.
The modified device of Wu in view of Adams et al. and Hisayasu implicitly teaches that the substrate is removable from the lighting system since it is held in by screws 8 (Wu Fig. 4, Paragraph 42), which are well-known in the art to be disconnectable fasteners, however Wu in view of Adams et al. and Hisayasu et al. is silent as to removing or replacing the circuit board after the wire is selectively removed from the electrical connector port.


    PNG
    media_image8.png
    599
    860
    media_image8.png
    Greyscale
Isoda et al.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use a connector with a port that allows for ease of disconnection from the wire in order to allow for replacement of the light source, as taught by Isoda et al.
	As to the circuit board, Wu discloses that the element 5 is an aluminum substrate (Paragraph 42) with the wire connected to the aluminum substrate (Paragraph 10) and the LEDs 3 disposed on the aluminum substrate (Paragraph 32).  One having ordinary skill in the art would understand that the element 5 of Wu is a circuit board, or alternatively, the Examiner takes official notice that it is well-known in the art to use the aluminum substrate as a printed circuit board and it would be obvious to do so since the 
Alternatively, Sugishita et al. teaches (Paragraph 29 and 97) the substrate 11a having a combination structure of aluminum and circuit board.  Furthermore, Sugishita et al. discloses wherein the substrate is provided as aluminum or as circuit board, thus recognizing equivalent structures in the art.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include a circuit board with the aluminum substrate, as taught by Sugishita et al., in order to provide circuit wirings to the light sources.  Alternatively, it would be obvious to one having ordinary skill in the art at the time of the invention to provide the substrate as only a circuit board instead of as aluminum, since the selection of from among known suitable alternatives is generally within the abilities of one having ordinary skill in the art.
	As to claim 3, Wu discloses that the heat transfer system is a convection system.  (Fig. 3, fins are depicted).  As is well known in the art and acknowledged by Applicant, the fins act as a convection heat sink (Applicant’s Paragraph 93).
	As to claim 5, Wu discloses that the circuit board 5 is selectively held in contact with or in proximity with the heat transfer system 6 by at least one screw. (Paragraph 42, Fig. 3).

	As to claim 11, Wu discloses (Figs. 1, 3 and 4) A lighting system for use in a horticultural facility (Paragraph 2) comprising:; a wire 2; a circuit board 5 comprising: a first side (side of 5 facing 4) and a second side (side of 5 facing 6) wherein the first side 
Wu discloses a connecting wire 2, with the wire connecting to the circuit board (Paragraph 10).  Even though the power supply is not explicitly recited, one having ordinary skill in the art at the time of the invention would understand that the purpose of the wire is to connect with an external power supply.
Alternatively, Wu does not explicitly recite a power supply, the wire being in electrical connectivity with the power supply.  Furthermore, Wu does not teach Applicant’s at least one electrical connector affixed to the same side of the circuit board as the light emitting devices said connector comprising at least one electrical connection port.
Adams et al. teaches (Figs. 9 and 10) a power supply 904 that applies power to the light source array.
Hisayasu et al. teaches (Figs. 1A and 2A) applying power from behind the circuit board 12 (Paragraph 22) via hole 12a via wire W (Paragraph 23).  Furthermore, Hisayasu et al. teaches at least one electrical connector 12b affixed to the same side of the circuit board 12 as the light emitting devices 11, said connector comprising at least one electrical connection port (Paragraph 50, since the wire connects to the connector, there must be an input port).

Furthermore, since the power supply needs to be electrically connected to the circuit board and the purpose of the wire of Wu is to connect to the circuit board and it Hisayasu et al. teaches wires being applied from behind the circuit board via hole 12a and a hole is apparently depicted in the circuit board 5 of Wu corresponding to the wire, it would be obvious to one having ordinary skill in the art at the time of the invention to apply the power to the circuit board, as desired by Wu, by wire from the power supply taught by Adams et al. to the circuit board via a hole in order to power the light source, as taught by Hisayasu in order to apply the power from the power supply to ensure power for operation of the light source and since the selection from among known suitable techniques for applying power from the power supply to the circuit board for their known purposes is generally within the abilities of one having ordinary skill in the art.
The modified device of Wu in view of Adams et al. and Hisayasu implicitly teaches that the substrate is removable from the lighting system since it is held in by screws 8 (Wu Fig. 4, Paragraph 42), which are well-known in the art to be disconnectable fasteners, however Wu in view of Adams et al. and Hisayasu et al. is silent as to removing or replacing the circuit board after the wire is selectively removed from the electrical connector port.

	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use a connector with a port that allows for ease of disconnection from the wire in order to allow for replacement of the light source, as taught by Isoda et al.
	As to the circuit board, Wu discloses that the element 5 is an aluminum substrate (Paragraph 42) with the wire connected to the aluminum substrate (Paragraph 10) and the LEDs 3 disposed on the aluminum substrate (Paragraph 32).  One having ordinary skill in the art would understand that the element 5 of Wu is a circuit board, or alternatively, the Examiner takes official notice that it is well-known in the art to use the aluminum substrate as a printed circuit board and it would be obvious to do so since the selection from among known suitable elements for their know purposes is generally within the abilities of one having ordinary skill in the art.
Alternatively, Sugishita et al. teaches (Paragraph 29 and 97) the substrate 11a having a combination structure of aluminum and circuit board.  Furthermore, Sugishita et al. discloses wherein the substrate is provided as aluminum or as circuit board, thus recognizing equivalent structures in the art.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include a circuit board with the aluminum substrate, as taught by Sugishita et al., in order to provide circuit wirings to the light sources.  Alternatively, it would be obvious to one having ordinary skill in the art at the time of the invention to provide the substrate as only a circuit board instead of as aluminum, since the selection 
	As to claim 12, Wu in view of Adams et al. and Hisayasu and Isoda et al., or alternatively in further view of Sugishita et al. (Isoda et al. Fig. 1) teaches that the electrical connector further comprises a securing device (8 and associated mechanism that releases the wire, Paragraph 12) that selectively holds the wire in a desired location within the wire connection port (Paragraph 12).
	As to claim 14, Wu in view of Adams et al. and Hisayasu and Isoda et al., or alternatively in further view of Sugishita et al. teaches that the light emitting devices are light emitting diodes. (Wu Paragraph 30 recites LEDs.  LED is an acronym for light emitting diode, as seen in Hisayasu Paragraph 21 and Sugishita et al. Paragraph 96).

	As to claim 16, Wu discloses (Figs. 1, 3 and 4) A method for using a lighting system for application in a horticultural production facility (Paragraph 2) comprising: a wire 2; a circuit board 5 comprising: a first side (side of 5 facing 4) and a second side (side of 5 facing 6) such that the first side is opposite the second side; a plurality of light emitting devices 3 affixed to the first side of the circuit board 5; a heat transfer system 6 positioned to remove heat from the light emitting devices 3; wherein the circuit boardPage 7 of 16App. No. 16/742,997 Re: Office Action mailed 12/22/2020is selectively in contact with or in proximity to the heat transfer system 6 in a desired place such that the circuit board can be removed from the lighting system and replaced (Paragraph 42); and placing at least one of the lighting systems in close proximity to at least one plant or other agricultural product to provide light to the plant (Paragraphs 2 and 44).

Alternatively, Wu does not explicitly recite a power supply, the wire being in electrical connectivity with the power supply.  Furthermore, Wu does not teach Applicant’s at least one electrical connector affixed to the same side of the circuit board as the light emitting devices said connector comprising at least one electrical connection port.
Adams et al. teaches (Figs. 9 and 10) a power supply 904 that applies power to the light source array.
Hisayasu et al. teaches (Figs. 1A and 2A) applying power from behind the circuit board 12 (Paragraph 22) via hole 12a via wire W (Paragraph 23).  Furthermore, Hisayasu et al. teaches at least one electrical connector 12b affixed to the same side of the circuit board 12 as the light emitting devices 11, said connector comprising at least one electrical connection port (Paragraph 50, since the wire connects to the connector, there must be an input port).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include a power supply in order to ensure power for operation of the device, as taught by Adams et al.
Furthermore, since the power supply needs to be electrically connected to the circuit board and the purpose of the wire of Wu is to connect to the circuit board and it Hisayasu et al. teaches wires being applied from behind the circuit board via hole 12a 
The modified device of Wu in view of Adams et al. and Hisayasu implicitly teaches that the substrate is removable from the lighting system since it is held in by screws 8 (Wu Fig. 4, Paragraph 42), which are well-known in the art to be disconnectable fasteners, however Wu in view of Adams et al. and Hisayasu et al. is silent as to removing or replacing the circuit board after the wire is selectively removed from the electrical connector port.
	Isoda et al. teaches (Fig. 1) making the connector 5 with the ability to disconnect wires 3 from port 7 in order to allow for the ability to replace the circuit board 1 having light sources 2 (Paragraphs 4, 6, 8, 12).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use a connector with a port that allows for ease of disconnection from the wire in order to allow for replacement of the light source, as taught by Isoda et al.
	As to the circuit board, Wu discloses that the element 5 is an aluminum substrate (Paragraph 42) with the wire connected to the aluminum substrate (Paragraph 10) and 
Alternatively, Sugishita et al. teaches (Paragraph 29 and 97) the substrate 11a having a combination structure of aluminum and circuit board.  Furthermore, Sugishita et al. discloses wherein the substrate is provided as aluminum or as circuit board, thus recognizing equivalent structures in the art.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include a circuit board with the aluminum substrate, as taught by Sugishita et al., in order to provide circuit wirings to the light sources.  Alternatively, it would be obvious to one having ordinary skill in the art at the time of the invention to provide the substrate as only a circuit board instead of as aluminum, since the selection of from among known suitable alternatives is generally within the abilities of one having ordinary skill in the art.
	As to claim 18, Wu in view of Adams et al. and Hisayasu and Isoda et al., or alternatively in further view of Sugishita et al. (Isoda et al. Fig. 1) teaches that the electrical connector further comprises a securing device (8 and associated mechanism that releases the wire, Paragraph 12) that selectively holds the wire in a desired location within the wire connection port (Paragraph 12).
.

Claims 2, 4, 8, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Adams et al. and Hisayasu and Isoda et al., or alternatively in further view of Sugishita et al. as applied to claim 1 above, and further in view of Nolan et al. (US PGPub 2014/0334149 A1), or alternatively in further view of Thomas (US PGPub 2008/0310162 A1).
	As to claims 2, 4, 8, 17 and 19, over Wu in view of Adams et al. and Hisayasu and Isoda et al., or alternatively in further view of Sugishita et al. teaches replacing the circuit board (see rejection of claim 1, above).  Furthermore, Wu discloses a housing unit 6 that selectively holds the circuit board 5 (Wu Fig. 3), but element 6 of Wu was previously used as the heat transfer element and does not selectively hold a separate heat transfer element in a desired position.  Furthermore, Wu in view of Adams et al. and Hisayasu and Isoda et al., or alternatively in further view of Sugishita et al. is silent as to Applicant’s heat transfer plate. 
Nolan et al. teaches (Fig. 8) a thermal gasket or pad 30 placed against at least part of the second side of the circuit board 46, with the thermal or gasket pad 30 between light source 18 circuit board 46 and underlying attachment surface 32 in order to enhance heat transfer that also allows for replacing the light source without thermal paste (Paragraph 93).

	It is noted that Nolan et al. does not explicitly state that the purpose of thermal gasket or pad is to enhance heat transfer, however the Examiner takes official notice that it is well-known in the art at that the purpose of a thermal gasket or thermal pad is to enhance heat transfer.
	Alternatively, Thomas et al. teaches (Fig. 7) a thermal pad 61 (Paragraph 23) that serves as a heat transfer element to facilitate and increase heat transfer (Paragraph 25 and 28).
	Therefore, one having ordinary skill in the art would find it obvious to include the thermal pad in order to facilitate and increase heat transfer, as taught by Thomas et al.  
	With respect to claims 2 and 17,  the modified device of Wu in view of Adams et al. and Hisayasu and Isoda et al. and Nolan et al., or alternatively in further view of Sugishita et al. and Thomas et al., the thermal pad is the claimed heat transfer system.  The element 6 of Wu was the heat transfer system in the rejection of claim 1, but is now the housing unit that selectively holds the circuit board and the heat transfer system (thermal pad) in a desired order and a desired position until the circuit board is selectively removed.  This is caused by Applicant’s claim set using the term “heat transfer system” to mean different elements in different claims.  As seen in claim 2, the heat transfer system refers to Applicant’s heat dissipation plate 200 because the housing unit 130, 165 that holds the heat transfer system in a desired place is recited, 
	With respect to claims 4 and 19, the thermal pad of Nolan et al. and Thomas et al. is Applicant’s claimed heat transfer plate and the element 6 of Wu remains as the heat transfer system.
	With respect to claim 8, the thermal pad of Nolan et al. and Thomas et al. is Applicant’s heat transfer plate and at least part of the heat transfer system.
	
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Adams et al. and Hisayasu and Isoda et al., or alternatively in further view of Sugishita et al. as applied to claim 1 above, or alternatively further in view of Rooymans (US PGPub 2009/0039752 A1).
	As to claims 6, Wu in view of Adams et al. and Hisayasu and Isoda et al., or alternatively in further view of Sugishita et al. discloses that the light emitting devices are LEDs (Paragraphs 32, 32), but does not explicitly state that they are solid state light emitting devices.
	However, the Examiner takes official notice that it is well-known in the art to use solid state light emitters as LEDs for light sources and it would be obvious to do so since the selection from among known suitable elements for their known purposes is generally within the abilities of one having ordinary skill in the art.

	Therefore, it would be obvious to one having ordinary skill in the art to use solid state light emitting LEDs since the selection from among known suitable elements for their known purposes is generally within the abilities of one having ordinary skill in the art.

Claims 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Adams et al. and Hisayasu and Isoda et al., or alternatively in further view of Sugishita et al. as applied to claim 1 above, or alternatively further in view of Lehman et al. (US PGPub 2011/0310600 A1)
As to claims 10 and 15, Wu in view of Adams et al. and Hisayasu and Isoda et al., or alternatively in further view of Sugishita et al. teaches (Isoda et al. Fig. 1) that the at least one wire comprises a pair of wires 3 in electronic connectivity with the power supply (see rejection of claim 1, in view of Wu and Adams et al.) and selectively received by the circuit board such that the wires may be selectively received by the at least one electrical connection port (Isoda et al. #7) affixed thereto, such that each wire 3 is selectively received by at least one electrical connection port 7, to provide power to the light emitting devices when the circuit board is selectively held in contact with or in proximity to the heat transfer system (Wu Fig. 3).
The Examiner takes official notice that it is well-known in the art for the LED to use at least two connections, one for power and one for ground.  Therefore, even though the specific function of the two wires is not recited in Isoda et al., one having 
Alternatively, Lehman et al. teaches (Fig. 1) wherein the connection is provided by two wires, 115, 120 (Paragraph 53) to connect to the circuit in order to provide power for the traces 125 (Paragraph 53).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include two wires, each received at the respective port in order to provide power, as taught by Lehman et al.  Since it is desired to replace the LED device it would be obvious to have each of the wires connected to a disconnectable connector in order to allow for replacement, as discussed in the rejection of claim 1, with respect to Isoda et al Paragraphs 4, 6, 8, 12. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Adams et al. and Hisayasu and Isoda et al., or alternatively in further view of Sugishita et al. as applied to claim 13 above, and further in view of Son et al. (US PGPub 2009/0251057 A1).
 As to claim 13, Wu in view of Adams et al. and Hisayasu and Isoda et al., or alternatively in further view of Sugishita et al. teaches using the device for plant cultivation (Wu Paragraph 2) with light emitting diodes 3 (Paragraph 30), but is silent as to the light sources being color changing light emitting diodes.

Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use color changing LEDs in order to provide light varying over the day and matched with that of the geographic area, as taught by Son et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811.  The examiner can normally be reached on M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.Y.H/           Examiner, Art Unit 2875              

/RAJARSHI CHAKRABORTY/           Supervisory Patent Examiner, Art Unit 2875